In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐4106 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

BRANKO BOGDANOV, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 14 CR 110‐1 — Andrea R. Wood, Judge. 
                     ____________________ 

       ARGUED APRIL 11, 2017 — DECIDED JULY 12, 2017 
                 ____________________ 

   Before WOOD, Chief Judge, and FLAUM and EASTERBROOK, 
Circuit Judges. 
   WOOD,  Chief  Judge.  Branko  Bogdanov  pleaded  guilty  to 
two criminal counts stemming from his family’s multi‐million 
dollar  shoplifting  scheme:  one  count  for  conspiring  to 
transport  stolen  goods  in  interstate  commerce,  18  U.S.C. 
§ 2314, and one count for a substantive violation of the same 
law. The district court sentenced him to 48 months’ imprison‐
ment  and  entered  a  preliminary  order  of  forfeiture  in  the 
2                                                      No. 16‐4106 

amount  of  $2.8  million.  Bogdanov  now  challenges  both  the 
sufficiency  of  the  evidence  supporting  the  forfeiture  order 
and  the  total  loss  amount  that  supported  his  advisory  sen‐
tencing guidelines range. Because we find no error in either 
calculation, we affirm the district court.  
                                   I 
   Bogdanov—along  with  his  wife,  Lela,  and  their  adult 
daughter, Julia—ran a multi‐state shoplifting operation for a 
decade. On their travels to shopping malls and retail stores, 
the  trio  stole  consumer  retail  goods  such  as  American  Girl 
dolls,  Lego  blocks,  and  bags  of  Starbucks  coffee.  They  then 
sold the stolen goods, either online through eBay accounts be‐
longing to family members, or to another person (who later 
became a confidential informant known as “Individual A”), 
who in turn sold them through his own eBay account.  
    One of the victim stores was Barnes & Noble. In response 
to reports of large quantities of missing retail items, a Barnes 
& Noble corporate investigator opened an investigation in the 
fall of 2013. The investigator’s online queries led him to Julia 
Bogdanov’s  and  Individual  A’s  eBay  accounts,  which  pro‐
vided  sales  information  and  home  addresses.  With  this  in 
hand, the investigator eventually approached Individual A in 
person to question him about the goods. In later voluntary in‐
terviews  with  the  investigator,  Individual  A  revealed  that 
Bogdanov (to whom he referred as “Franko Kalath”) was the 
source of approximately 90‐95% of the items that Individual 
A sold through his eBay account. Individual A claimed that 
Bogdanov had told him that he had a supplier for the goods 
in California.  
No. 16‐4106                                                          3

    The corporate investigator eventually referred the matter 
to the U.S. Secret Service; the referral led federal and local law 
enforcement officers to begin investigating and tracking the 
Bogdanovs. Police officers surveilled the Bogdanovs on their 
travels to stores in Texas, Louisiana, and Mississippi, and they 
conducted  pretextual  traffic  stops  accompanied  by  searches 
that revealed vans full of consumer goods for which the Bog‐
danovs  had  no  receipts.  Store  surveillance  cameras  also 
showed the Bogdanovs stealing goods at various locations. 
    The  government  filed  a  criminal  complaint  against  the 
three Bogdanovs in March 2014. After arresting them, law en‐
forcement officers executed a search warrant for the family’s 
home in Northbrook, Illinois, where all three resided. During 
the  search,  officers  seized  consumer  goods  such  as  Legos, 
baby monitors, headphones, and bags of Starbucks coffee. A 
grand jury indicted the Bogdanovs in April 2014; the indict‐
ment  charged  Branko  Bogdanov  with  conspiracy  to  violate 
section  2314,  and  with  one  substantive  violation  of  section 
2314.  (In  the  remainder  of  this  opinion,  we  refer  to  him  as 
“Bogdanov” and to Lela and Julia by their first names.) Bog‐
danov pleaded guilty in  November 2015 pursuant to a plea 
agreement, in which he acknowledged that he and his co‐con‐
spirators stole goods with a value in excess of $5,000 and that 
the  conspiracy  lasted  more  than  ten  years.  Bogdanov  also 
acknowledged that the family’s home was subject to forfeiture 
because the property was derived from proceeds traceable to 
the offenses, and he agreed to the entry of a forfeiture judg‐
ment against the home.  
  The plea agreement noted that Bogdanov and the govern‐
ment did not agree on the estimated loss amount: the govern‐
4                                                      No. 16‐4106 

ment  calculated  it  to  be  more  than  $3.5  million,  while  Bog‐
danov asserted that it was a comparatively modest $15,000 to 
$40,000. To resolve the dispute, the district court held an evi‐
dentiary  hearing  at  which  the  Barnes  &  Noble  investigator 
and  the  Secret  Service  agent  assigned  to  the  case  testified. 
Both described their interviews with Individual A. The inves‐
tigator also laid out for the court the method he had used to 
calculate the loss: 1) he added up the dollar amounts of Indi‐
vidual A’s items sold between 2007 and 2014 on eBay; 2) he 
reduced that total by 10% because Individual A estimated that 
5 to 10% of the items he sold did not come from Bogdanov; 3) 
he added in the items sold on the Bogdanov family eBay ac‐
counts; and 4) he increased the adjusted total by 25% to ac‐
count for the fact that the items had been sold online for prices 
below  their  retail  value.  This  method  yielded  a  total  loss 
amount of just over $3.5 million, which resulted in an 18‐level 
increase to the base offense level under the sentencing guide‐
lines. U.S.S.G. § 2B1.1(b)(1)(J). 
      Bogdanov  did  not  testify  at  the  hearing  or  present  any 
witnesses on his behalf. Instead, he argued in his sentencing 
memorandum  that  the  government  had  failed  to  establish 
that the goods sold on Individual A’s eBay account were sto‐
len or (if they were) that Bogdanov was the person who stole 
them.  As  for  the  goods  sold  through  his  individual  family 
member’s accounts, Bogdanov similarly argued that the gov‐
ernment’s evidence  fell short  of  linking  Bogdanov to  the al‐
leged thefts.  
   The district court rejected Bogdanov’s arguments. It ruled 
that the government was not required to trace each and every 
item to the source, that the government reasonably supported 
No. 16‐4106                                                         5

its estimate, and that sufficient circumstantial evidence sup‐
ported the overall total. The government then requested, and 
the district court granted, a preliminary order of forfeiture in 
the amount of $2.8 million (for which the house was identified 
as a substitute asset in partial satisfaction of the money judg‐
ment). The difference between the forfeiture and loss amounts 
represented  a  25%  deduction  from  the  $3.5  million  loss 
amount calculation to account for “proceeds” made from the 
crime, rather than loss to the victims. Bogdanov opposed the 
forfeiture  amount  on  the  same  grounds  he  had  advanced 
against the loss amount.  
   Bogdanov challenges the restitution and loss amounts on 
appeal, arguing principally that the government presented in‐
sufficient  evidence  to  support  the  finding  that  he  stole  the 
goods.  
                                   II 
    Loss amounts and forfeiture amounts are not necessarily 
the same. The loss amount for purposes of sentencing is based 
on both the conduct of conviction and relevant criminal or un‐
lawful  conduct;  it  must  be  attributable  to  the  defendant. 
United States v. Orillo, 733 F.3d 241, 244 (7th Cir. 2013). Forfei‐
ture,  in  contrast,  is  gain‐based,  focusing  on  the  defendant’s 
proceeds  from  the  criminal  activity.  18 U.S.C.  § 981(a)(1); 
United States v. Segal, 495 F.3d 826, 839 (7th Cir. 2007). We use 
the same clear error standard in our assessment of both the 
loss and forfeiture amounts; we will reverse only if our review 
leaves us with the definite and firm conviction that the district 
court made a mistake. Orillo, 733 F.3d at 244; United States v. 
Ali, 619 F.3d 713, 720 (7th Cir. 2010). 
6                                                       No. 16‐4106 

    We  do  not  need  to  dwell  on  the  difference  between  loss 
and forfeiture in this case, because Bogdanov is not complain‐
ing  about  the  details  of  either  calculation.  Rather,  he  chal‐
lenges  the  sufficiency  of  the  evidence  in  a  way  that  applies 
equally to both amounts. We therefore address them together. 
See Ali, 619 F.3d at 720 (analyzing challenges to loss calcula‐
tion, forfeiture order, and restitution award together because 
challenges to each were the same); see also Orillo, 733 F.3d at 
244 (analyzing challenges to loss and restitution amounts to‐
gether).  
    For purposes of calculating loss for sentencing and orders 
of forfeiture, the government must prove the amount by a pre‐
ponderance  of  the  evidence.  Ali,  619  F.3d  at  720.  In  other 
words, the court (which serves as the finder of fact for both 
calculations) must conclude that it is more likely than not that 
the amount in question is correct; for this purpose, a reasona‐
ble estimate suffices. Orillo, 733 F.3d at 244.  
   Bogdanov first takes aim at the district court’s reliance on 
Individual  A’s  hearsay  testimony.  He  points  out,  accurately 
enough, that had there been a trial, the fact‐finder would have 
had to rely exclusively on Individual A’s statements about the 
source of the stolen goods, and those statements (in the form 
the government used them) were hearsay. But so what? Bog‐
danov  admitted  that  he  committed  the  underlying  offense. 
With guilt established, all that remained was to prove the loss 
amounts for sentencing and restitution by a preponderance, 
under  the  more  relaxed  evidentiary  rules  that  apply  at  the 
sentencing stage.  As the district court properly observed, the 
government did not need to trace back each good or dollar to 
the crime. Rather, it had to prove only that it was more likely 
No. 16‐4106                                                         7

than not that Bogdanov stole and resold a particular amount’s 
worth of goods to Individual A.   
     Moreover, it is inaccurate to say that the district court was 
relying solely on Individual A’s statements. Recall: Bogdanov 
signed a plea agreement in which he admitted to conspiring 
over a ten‐year period with his wife and daughter to transport 
stolen  goods,  to  selling  goods  on  eBay  that  they  had  stolen 
from retail stores, and to selling goods to Individual A, which 
Individual A sold via eBay. Although the plea agreement did 
not  specify  that  the  goods  Bogdanov  sold  to  Individual  A 
were  stolen,  abundant  circumstantial  evidence  supports  the 
finding that it was more likely than not that Bogdanov stole 
the goods in question. Indeed, his own admissions strongly 
imply that the goods he sold to Individual A were stolen. The 
government demonstrated through direct evidence and Bog‐
danov’s own admissions that Bogdanov was in the business 
of  stealing  and  reselling  the  same  types  of  consumer  retail 
goods that he sold to Individual A. 
     In  response,  Bogdanov  marshaled  no  evidence  showing 
that any of the alleged goods in question were obtained legit‐
imately: he produced neither receipts nor any other evidence 
of a legal source for the goods. Despite Bogdanov’s contention 
otherwise, the fact that Individual A reported that Bogdanov 
had told him that the goods were not stolen is not evidence 
that Bogdanov had a legitimate source for the goods; at most, 
it is evidence that Bogdanov may have told Individual A he 
had a bona fide supplier. The district court was therefore well 
within  its  discretion  to  disregard  that  statement  when  as‐
sessing the evidence. While Bogdanov argues that the district 
court  ignored  evidence  of  his  legitimate  sources  of  income 
such as his family’s vehicle sales and construction businesses, 
8                                                     No. 16‐4106 

the fact that his family may have had access to some untainted 
sources of income says nothing about the source of the stolen 
goods themselves. 
    Bogdanov also challenges the credibility of Individual A’s 
testimony because the latter was an identified criminal and, 
Bogdanov says, he did not have the opportunity to cross‐ex‐
amine  Individual  A.  (Bogdanov  does  not  go  into  any  detail 
about the reason for Individual A’s unavailability, and so nei‐
ther will we.) The district court acted within its discretion in 
relying on Individual A’s testimony, as the court found that it 
was reliable. See United States v. Miller, 782 F.3d 793, 801 (7th 
Cir. 2015) (noting that the rules of evidence do not apply to 
sentencing  hearings  and use of hearsay testimony is  not  re‐
versible error). In support of that finding, the court noted that 
the statements Individual A made in writing, on video, and to 
government and corporate investigators were consistent. The 
district judge was able to view Individual A’s video testimony 
and observe his demeanor. Although the court had the option 
of discounting Individual A’s testimony as that of an “identi‐
fied criminal,” it was under no obligation to do so. The touch‐
stone is reliability, United States v. Sewell, 780 F.3d 839, 849–50 
(7th Cir. 2015), and we see no clear error in the district court’s 
decision that this crucial testimony passed the test.  
     Finally, Bogdanov thinks it is problematic that a corporate 
loss investigator, rather than a government officer, performed 
the initial calculations of the loss amounts. According to Bog‐
danov,  government  officials  ordinarily  “seek  a  just  disposi‐
tion,” whereas victims “customarily seek vengeance and max‐
imum punishment … .” This, he wants us to believe, means 
that he was prejudiced by the corporate investigator’s calcu‐
No. 16‐4106                                                        9

lation of the losses. But the fact that a mathematical calcula‐
tion is performed by a victim is not enough to establish prej‐
udice.  To  convince  us  there  was  an  error,  Bogdanov  would 
have had to show that the formulas applied or the calculations 
performed were improper or erroneous—that is, he needed to 
show that the investigator failed to apply a reasonable meth‐
odology to calculate the loss. He did not do so, and so his ar‐
gument fails.  
    For the sake of completeness, we note in closing that  al‐
though it was not clear how profits from the enterprise may 
have  been  split  among  Bogdanov,  his  family  members,  and 
Individual A, Bogdanov has not raised any challenge to the 
order  of  forfeiture  on  the  basis  established  in  the  Supreme 
Court’s recent decision in Honeycutt v. United States, 137 S. Ct. 
1626 (2017). In Honeycutt, the Court held that for purposes of 
the drug forfeiture statute, 21 U.S.C. § 853, a defendant cannot 
be held jointly and severally liable for property that a co‐con‐
spirator derived from a crime, if the defendant himself did not 
acquire it. Bogdanov’s forfeiture of this argument means that 
we must save for another day the possible application of this 
principle to an arrangement such as this one. See Ali, 619 F.3d 
713.  
   The judgment of the district court is AFFIRMED.